Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of compiling and analyzing the results of the first and second survey to determine levels of medical professional burnout and comparing the levels from the first survey to the second survey, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, compiling and analyzing and comparing in the context of this claim encompasses a mental process of the user evaluating information regarding survey answers.  
These steps of conducting a first survey an delivering actionable results and educational tools, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how conducting a survey and analyzing the survey to determine actionable results may be performed in the mind; such as claims 3-4, reciting particular aspects of providing a report which includes methods of organizing human activity; such as claims 7-8 and 15-16, reciting particular aspects of how the second survey questions are customized according to the results of the first survey may be performed in the mind; such as claim 10, reciting particular aspects of how to compare the levels of burnout from subsequent survey to the levels may be performed in the mind).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of conducting a first and second surveys, compiling and analyzing results of the surveys amounts to mere data gathering, recitation of delivering actionable results and education tools amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5 and 13, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 11-12, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7-8 and 15-16, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as conducting a first and second surveys; delivering actionable results and educational tools, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); compiling and analyzing the results of the surveys, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 7-8, 10-12, and 15-16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claim 2 (conducting subsequent surveys, delivering actionable results and educational tools); claims 3-4, 11-12 (providing a report), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 2 (analyzing results of the surveys), claims 7-8, 15-16 (second survey questions are customized according to results of the first survey and/or instructions of the healthcare organization); claim 10 (comparing the levels), e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: receiving results of the survey before compiling and analyzing the results of the surveys.
Claims 1-2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: where exactly are the surveys being conducted? How are the actionable results and educational tools delivered?. 
Claims 3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements is: where exactly is the report being provided?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Translated-CN103366079A) in view of Balassanian (U.S. Publication No. 2015/0088542).
As per claim 1, Chen teaches a method for reducing medical professional burnout, the method comprising: 
-conducting a first survey of individual medical professionals in a healthcare organization (Chen: pg. 4, 6-7; Collection of symptoms of occupational exhaustion is carried out by filling out a questionnaire.);
-compiling and analyzing the results of the first survey to determine levels of medical professional burnout and organizational stress at the time of the first survey (Chen: pg. 4; The data analysis module includes different submodules to determine scores.); 
-delivering actionable results and educational tools based on the levels of medical professional burnout and organizational stress determined in the first survey to the individual medical professionals and the healthcare organization (Chen: pg. 5; The occupational exhaustion and evaluation system give detailed evaluation reports and intervention reports.); 
-conducting a second survey, which is different than the first survey (Chen: pg. 4, 6-7; Collection of symptoms of occupational exhaustion is carried out by filling out a questionnaire.); 
-compiling and analyzing the results of the second survey to determine levels of medical professional burnout and organizational stress at the time of the second survey (Chen: pg. 4; The data analysis module includes different submodules to determine scores.); 
(Chen: pg. 5).
	Examiner states that while Chen does not show multiple surveys, it does teach providing surveys to medical professionals.  Chen’s invention could be carried out multiple times as needed to provide surveys to medical professionals since each step is simply providing surveys.
	Chen does not explicitly teach the following, however, Balassanian teaches comparing the levels of medical professional burnout and organizational stress from the first survey to the levels of medical professional burnout and organizational stress at the second survey (Balassanian: para. 89; para. 94; The user can view a correlation from the responses that were uploaded at different times. Review trend analysis and reports.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have comparison of burnout results from multiple surveys as taught by Balassanian within the method of Chen.  As in Chen, it is within the capabilities of one of ordinary skill in the art to provide comparison of results as taught by Balassanian to Chen teaching gathering survey answers to determine burnout in medical professionals.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 2, the method of claim 1 is as described.  Chen teaches delivering actionable results and educational tools based on the levels of medical professional burnout and (Chen: pg. 5; The occupational exhaustion and evaluation system give detailed evaluation reports and intervention reports.).
Chen does not explicitly teach the following, however, Balassanian teaches further comprising: 
-sequentially conducting subsequent surveys at designated times which are spaced in time from a previous survey (Balassanian: para. 83; para. 94); 
-analyzing the results of each subsequent survey of the sequentially conducted subsequent surveys to determine levels of medical professional burnout and organizational stress at the time of the each subsequent survey (Balassanian: para. 83; para. 94).
One of ordinary skill in the art would have recognized that applying the known technique of Balassanian would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Balassanian to the teachings of Chen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying sequential conduction of surveys and analyzing those results to Chen teaching occupation burnout evaluation and intervention would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a method/system capable of continuously monitoring burnout and therefore, reducing occupation risks and occurrence of error in treating patients.
As per claim 3, the method of claim 1 is as described.  Chen further teaches further comprising: providing a report which includes organizational data to leadership of the healthcare organization (Chen: pg. 5; The occupational exhaustion and evaluation system give detailed evaluation reports and intervention reports. The reports are transmitted to the patient unit.).
As per claim 4, the method of claim 1 is as described.  Chen further teaches further comprising: providing a report which includes an individual medical professional's data to the individual medical professional (Chen: pg. 5; The occupational exhaustion and evaluation system give detailed evaluation reports and intervention reports. The reports are transmitted to the patient unit.).
As per claim 5, the method of claim 1 is as described.  Chen further teaches wherein the educational tools include videos (Chen: pg. 8; personal intervention).
As per claim 6, the method of claim 1 is as described.  Chen further teaches wherein the educational tools include self- help tools (Chen: pg. 8; personal intervention).
As per claim 7, the method of claim 1 is as described.  Chen further teaches wherein the second survey has questions which are customized according to the results of the first survey (Chen: pg. 4).
As per claim 8, the method of claim 1 is as described.  Chen further teaches wherein the second survey has questions which are customized according the instructions of the healthcare organization (Chen: pg. 5, ln. 8-13).
As per claim 9, Chen teaches an iterative method for reducing medical professional burnout, the method comprising:
i) conducting an initial survey of individual medical professionals in a healthcare organization (Chen: pg. 4, 6-7); 
ii) analyzing the results of the initial survey to determine levels of medical professional burnout and organizational stress at the time of the initial survey (Chen: pg. 4);
(Chen: pg. 5);
vi) delivering actionable results and educational tools based on the levels of medical professional burnout and organizational stress determined in the subsequent survey to the individual medical professionals and the healthcare organization (Chen: pg. 5).
	Chen does not explicitly teach the following, however, Balassanian teaches:
iv) conducting a subsequent survey at a designated time which is spaced in time from a previous survey (Balassanian: para. 89; para. 94);
v) analyzing the results of the subsequent survey to determine levels of medical professional burnout and organizational stress at the time of the subsequent survey (Balassanian: para. 89; para. 94);
vii) sequentially repeating steps iv), v) and vi) (Chen and Balassanian).
	One of ordinary skill in the art would have recognized that applying the known technique of Balassanian would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Balassanian to the teachings of Chen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying sequential conduction of surveys and analyzing those results to Chen teaching occupation burnout evaluation and intervention would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a method/system capable of continuously monitoring burnout and therefore, reducing occupation risks and occurrence of error in treating patients.
As per claim 10, the method of claim 9 is as described.  Chen does not explicitly teach the following, however, Balassanian teaches further comprising: comparing the levels of medical professional burnout and organizational stress from the subsequent survey to the levels of medical professional burnout and organizational stress at the previous survey (Balassanian: para. 89; para. 94).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have comparison of burnout results from multiple surveys as taught by Balassanian within the method of Chen.  As in Chen, it is within the capabilities of one of ordinary skill in the art to provide comparison of results as taught by Balassanian to Chen teaching gathering survey answers to determine burnout in medical professionals.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Claims 11-16 recite substantially similar limitations as those already addressed in claims 3-8, and, as such, are rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626